Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
Este Tribunal resuelve revocar una sentencia emitida por el Tribunal de Circuito de Apelaciones, en la cual se confirma la convicción y sentencia dictada por el Tribunal de Primera Instancia, después de emitir un fallo de culpa-bilidad contra la aquí peticionaria por la comisión del de-lito de alteración a la paz, tipificado en el inciso (a) del Art. 260 de nuestro Código Penal.(1) Su evaluación y análisis del asunto ante nos parte de la premisa de que los tres errores señalados están íntimamente relacionados y, por ende, los discute en forma conjunta.
La Mayoría concluye que un examen integral y respon-sable de la transcripción de la prueba desfilada ante el Tribunal de Primera Instancia en el caso de autos “causa en nuestro ánimo una intranquilidad de conciencia, esto es, una duda razonable y fundada, respecto a si el Estado demostró, más allá de duda razonable, la culpabilidad de la peticionaria Liliana Irizarry”. Opinón mayoritaria, pág. 793. Así este Tribunal afirma que, después de realizar una lectura de la transcripción de la evidencia, concluyó que estamos ante una situación de error manifiesto en la apre-*804dación de la prueba de parte del Tribunal de Primera Instancia. Expresa que la prueba desfilada resulta ser abrumadora con relación a que lo sucedido el día de los hechos, que genera la controversia de autos, no sucedió como lo relata la testigo de cargo, Sra. Migdalia Torres Mateo. Concluye que así quedó plenamente demostrado por el testimonio de varios testigos, objetivos y desinteresa-dos, con conocimiento personal de los hechos.
La Mayoría expresa que sometida la prueba “al tenor del proceso analítico que dicta el imperativo de debido pro-ceso de ley que consagra el Art. II, Sec. 11 de nuestra Cons-titución, [L.P.R.A., Tomo 1, le es forzoso] concluir que pro-cede la revocación del dictamen recurrido”. Opinión mayoritaria, pág. 798. Concluye que, “[l]uego de haber eva-luado detenidamente la prueba, no albergamos una convic-ción firme; esto es, esa satisfacción y tranquilidad de con-ciencia que debe prevalecer en el ánimo adjudicativo cuando se confirma una sentencia condenatoria”. íd. Cali-fica tal situación como una de incertidumbre que no le per-mite imprimirle un sello de corrección al fallo de culpabili-dad emitido por el foro de primera instancia. Más adelante la Mayoría expresa que la prueba de cargo presentada por el Estado para sostener la culpabilidad de la acusada, aquí peticionaria, más allá de duda razonable, por la comisión del delito tipificado en el inciso (a) del Art. 260 del Código Penal, supra, “resulta ser insuficiente como cuestión de derecho”. Concluye que las expresiones “embustera” y “vie-ja ridicula” no son de tal grado hirientes e irritantes como para causarle a una persona de sensibilidad ordinaria, una reacción violenta o un sentido de grave alarma. Califica tales expresiones como impropias y de mal gusto, capaces de causar malestar, pero que por sí solas no ostentan el grado de injuria necesario para que la expresión, desde un punto de vista objetivo y desde la perspectiva de una persona de sensibilidad ordinaria, pueda considerarse delictiva. Respetuosamente disentimos.
*805A tenor con los documentos que surgen de nuestro expe-diente, somos del criterio que todos los errores señalados como cometidos por el Tribunal de Primera Instancia y el Tribunal de Circuito de Apelaciones no pueden ser discuti-dos y analizados conjuntamente.(2) La alegación de la parte peticionaria de que el pliego acusatorio (denuncia) no im-puta delito, no fue atendida por el Tribunal de Circuito de Apelaciones. No consta que se haya incluido en el recurso presentado ante el Tribunal de Circuito de Apelaciones, ni del presente, copia de la denuncia presentada contra la acusada, aquí peticionaria, ante el Tribunal de Primera Instancia y que culminó con el fallo de culpabilidad, con-vicción y sentencia impuesta. Tampoco surge, de haberse presentado, en ambos recursos copia de la moción de des-estimación presentada ante el Tribunal de Primera Instan-cia por la defensa, a tenor con la Regla 64(a) de Procedi-miento Criminal.(3) La prueba de cargo se presenta para probar que el acusado incurrió en conducta tipificada como delito, según imputada en el pliego acusatorio. De plan-tearse ante el Tribunal de Primera Instancia que el pliego acusatorio no imputa delito —declarada no ha lugar la des-estimación solicitada por ese motivo, desfilada prueba de cargo para sostener la conducta imputada, recaído fallo de *806culpabilidad, pronunciada convicta la acusada y dictada la sentencia condenatoria— es procedente a nivel apelativo examinar tal pliego acusatorio para poder evaluar el error señalado como cometido por el primero.
r — I
El Art. 260 del Código Penal de Puerto Rico, supra, dis-pone, en lo pertinente al asunto ante nos, lo siguiente:
Será sancionada con pena de reclusión por un término que no excederá de seis (6) meses, pena de multa que no excederá de quinientos (500) dólares, o ambas penas a discreción del tribunal, toda persona que voluntariamente realizare cuales-quiera de los siguientes actos:
(a) Perturbare la paz o tranquilidad de algún individuo o vecindario, con fuertes e inusitados gritos, conducta tumul-tuosa u ofensiva o amenazas, vituperios, riñas, desafíos o provocaciones.
El Art. II, Sec. 8 de la Constitución de Puerto Rico, L.P.R.A., Tomo 1, dispone sobre el derecho de toda persona a estar protegida por la ley contra ataques abusivos a su honra, a su reputación y a su vida privada y familiar. Esta disposición constituye el principio bajo el cual se asienta la política pública formulada que tipifica como delito la con-ducta o expresiones antes descritas.
La modalidad de alteración a la paz antes indicada con-siste en perturbar la paz o tranquilidad de un individuo a base de gritos fuertes e inusitados, conducta tumultuosa u ofensiva, amenazas, vituperios, riñas, desafíos o provocaciones.
El acto de perturbar la paz o tranquilidad de un indivi-duo con riñas o palabras de riña, se refiere a aquellas pa-labras que por el simple hecho de ser proferidas infligen daño o tienden a causar una inmediata alteración a la *807paz.(4) Dichas palabras tienen que estar dirigidas a por lo menos una persona. Las palabras de riña son aquellas que una persona de inteligencia común entendería que pueden ocasionar el que una persona promedio o de sensibilidad ordinaria reaccione violentamente en respuesta a habérse-las proferido.(5)
Las expresiones ofensivas que caen dentro del ámbito de la conducta delictiva antes indicada es aquella que causa disgusto, que produce dolor u origina sensaciones desagradables. Hemos definido vituperios como aquellos que exponen injustamente a una persona a desprecio o ver-güenza, que le causa afrenta o deshonra, o que le adscribe el carácter de vicioso o indigno. Las expresiones ofensivas o vituperios a una persona tienen que ser hirientes e irritan-tes, a tal grado que sean capaces de provocar una res-puesta violenta (de riña).(6)
Recientemente nos expresamos sobre este asunto en Pueblo v. Rodríguez Lugo, 156 D.P.R. 42 (2002). Allí diji-mos que se configura el delito de alteración a la paz cuando se haya desplegado alguna conducta ofensiva o de provoca-ción, y que en efecto se haya perturbado la paz o la tran-quilidad de alguna persona. La paz de algún individuo queda perturbada cuando la sensación de seguridad y tranquilidad que toda persona siente al amparo de la ley es invadida. No es necesario, pues, que la víctima del delito haya en efecto reaccionado con violencia para que se es-time que se le perturbó la paz.
Para que un acto, o expresión, sea ofensivo tiene que ser tan hiriente e irritante que pueda causar que una persona de sensibilidad ordinaria pueda reaccionar violentamente *808en respuesta a éste. Es decir, que sea tan injurioso y ofen-sivo que pueda provocar a una persona común reaccionar con violencia. Pueblo v. Rodríguez Lugo, supra.
En Pueblo v. Rodríguez Lugo, supra, expresamos, ade-más, que a la luz del principio de legalidad que rige el derecho penal es menester conceptualizar los actos ofensi-vos del mismo modo que hemos tratado el lenguaje ofen-sivo, en vista de que ambas modalidades del delito surgen concretamente de una misma disposición estatutaria. Am-bas están proscritas por el inciso (a) del Art. 260 del Código Penal, supra.
Para que la acción en cuestión pueda considerarse criminal, deben estar presentes dos elementos. El primero es que el elemento objetivo determine si el lenguaje y la acción realizada es ofensiva; es decir, que sea tan hiriente e irri-tante que pueda causarle a una persona de sensibilidad ordinaria reaccionar con violencia al ser sometido a ella. Para que el acto y lenguaje en cuestión puedan conside-rarse penalmente ofensivos, es necesario examinar el con-texto circunstancial en que ocurrió, para así poder apreciar si cualquier persona de sensibilidad ordinaria hubiese sido capaz de reaccionar con violencia. El segundo elemento subjetivo consiste en determinar que, en efecto, se haya perturbado la paz de la alegada víctima del delito. Pueblo v. Rodríguez Lugo, supra.
Para que el delito de alteración a la paz se configure, es necesario que la persona perjudicada se encuentre en paz. Por “paz” se entiende la tranquilidad de que gozan los ciu-dadanos cuando reina el buen orden.(7) Para que se en-tienda alterada la paz de una persona, no basta que ésta sienta un mero malestar con la expresión o conducta des-plegada en su contra, sino que tienen que ser capaces de provocar una respuesta violenta (de riña), por resultar ofensivas, hirientes e irritantes.(8)
*809La primera testigo de cargo, Sra. Migdalia Torres Ma-teo, declaró ante el Tribunal de Primera Instancia que el 23 de mayo de 2000 se dirigió, a eso de las 7:20 a 7:30 de la mañana, a la escuela John F. Kennedy, en calidad de Coor-dinadora de Distrito de la Federación de Maestros. Tenía el propósito de visitar esa escuela para descargar parte de sus funciones en tal capacidad, en torno a ofrecer informa-ción a los maestros sobre la Ley Núm. 45 de 25 de febrero de 1998, conocida como la Ley de Relaciones del Trabajo para el Servicio Público de Puerto Rico.(9) En ese mismo mes y año había transcurrido todo el proceso y la etapa de la campaña entre la Asociación de Maestros y la Federa-ción de Maestros, que aspiraban a obtener la confianza de los maestros para representarlos en forma exclusiva frente al Departamento de Educación. Salió victoriosa de ese pro-ceso la Federación de Maestros. La señora Torres Mateo estuvo involucrada en la campaña de la Federación sobre el Plan de Salud. Expresó que al llegar a la escuela se encontró a unos compañeros e inmediatamente preguntó por la Directora de la Escuela, Sra. Marta De Jesús, y le dijeron que no había llegado. Por existir dudas entre el personal clasificado de la escuela sobre el plan de salud, ella comenzó a orientarlos y a contestar sus preguntas. Durante el contrainterrogatorio declaró que recogió varias re-novaciones del plan de salud.
Recibió petición de la Sra. Carmen Cabrera, maestra de esa escuela, para que se dirigiera a su salón de clases, por-que ésta interesaba hacerle una consulta relacionada con un problema que ella tenía con la Directora de la escuela. Terminó de orientar al personal clasificado y se dirigió a la oficina de la Directora de la escuela para colocar en el ta-blón de edictos, que se encuentra en la parte de esa oficina donde está ubicada la secretaria, copia de un dictamen judicial relacionado con un procedimiento iniciado con la pre-sentación de una demanda por la Asociación de Maestros *810contra el Departamento de Educación y la Federación de Maestros, en la que se alegaba, entre otras cosas, que la Asociación de Maestros tenía derecho a utilizar el tablón de edictos de las escuelas. Por virtud de dicho dictamen, se desestimó la demanda presentada por la Asociación de Maestros contra el Departamento de Educación y la Fede-ración de Maestros. Declaró que colocó una copia de dicho documento en el tablón de edictos con el propósito de brin-darle información y orientación a los maestros, por existir desinformación entre ellos relacionado con ese tema, y se retiró. No había nadie presente en la oficina de la Direc-tora cuando colocó copia de dicho documento en el tablón de edictos. Posteriormente se dirigió al salón de clases de la maestra, Sra. Carmen Cabrera. Cerca de las 8:00 de la mañana se despidió de la señora Cabrera, expresándole que regresaría luego a hablar con la Directora de la escuela relacionado con el asunto que le planteara.
Cuando se disponía a retirarse, un conserje le indicó que la Directora de la escuela le quería hablar; que pasara a su oficina. Cuando entró a la referida oficina se encontraba allí la Sra. Liliana Irizarry, y pudo percatarse que estaba “molesta y nerviosa”. La señora Irizarry, quien es simpati-zante de la Asociación de Maestros, le imputó haber reti-rado del tablón de edictos una propaganda de esa organización. Ella le replicó que no sabía nada de eso. Hasta ese momento manifestó no sentirse molesta. Solicitó de la Directora de la Escuela que orientara a la señora Irizarry sobre las directrices impartidas por el Secretario de Educación sobre el asunto. Acto seguido, la señora Iri-zarry arrancó del tablón de edictos el documento que había fijado allí la señora Torres Mateo, en un estado que describe la testigo como “bien molesta”, gesticulando hacia ella con el documento en la mano. En ese momento ella se comenzó a sentir alterada. Inmediatamente, y durante el manoteo con el documento en su cara, le dijo “embustera” y poco después “vieja ridicula”. Todo esto frente a la Direc-*811tora de la escuela y otras personas, miembros del personal de esa escuela. Declaró sentirse ofendida y lastimada, y que le expresó “si t[ú] sigues en esa actitud de agresividad y de ofensa yo voy a llamar a la Policía”. Apéndice, exhibit VII, pág. 49. Expresó, además, que le había advertido en una ocasión anterior a la Directora de la escuela que la señora Irizarry mantenía e insistía en conducta y lenguaje agresivo hacia su persona, y que era a ella a quien le co-rrespondía llamar a la Policía. Además relató que había enviado una carta al Director Regional del Departamento de Educación sobre el asunto; que la señora Irizarry man-tenía una actitud agresiva hacia ella durante el incidente antes relatado, como parte de las controversias que surgie-ron como producto de la campaña, y porque en ese mo-mento creía que ella había retirado una propaganda es-crita de la Asociación de Maestros del tablón de edictos. Acudió al Cuartel de la Policía y fue atendida por el policía Félix Espada.
Durante el contrainterrogatorio, la señora Torres Mateo aclaró que la señora Irizarry le dijo “embustera”, refirién-dose a la decisión de la Hon. Zadette Bajandas, Juez Superior, que desestimó la demanda que había incoado la Aso-ciación de Maestros contra la Federación de Maestros y el Departamento de Educación. Aclaró que le dijo “embuste-ra” dentro de la oficina y cuando se dispuso a retirarse para no discutir con ella le dijo “vieja ridicula”, y la conti-nuó insultando frente a todo el personal. Especificó que acompañó ese lenguaje ofensivo al manoteo ya descrito, con el documento que arrancó del tablón de edictos. Todo esto en alta voz y en actitud agresiva hacia ella.
Como segundo testigo de cargo, el Ministerio Público sentó al policía municipal Félix Espada. Éste declaró que recibió la querella presentada por la señora Torres Mateo y procedió a investigar el asunto; luego fue a la escuela John F. Kennedy a investigar los hechos y entrevistó a la Sra. Liliana Irizarry. Expresó que la señora Torres Mateo había *812sido su maestra de escuela. Entrevistó en la escuela a va-rias de las personas presentes, incluyendo a la Sra. Liliana Irizarry. Expresó que esta última le expuso su versión de los hechos, la cual él entendió como correcta la versión de la señora Torres Mateo.
El policía Espada declaró que cuando fue a la escuela entrevistó a la Sra. Liliana Irizarry, y ésta le indicó que quien había alterado la paz era la señora Torres Mateo, porque le había removido un documento que ella tenía fi-jado en un tablón de edictos. No obstante, a preguntas del policía, la señora Irizarry indicó que no la había visto ha-cerlo, pero que la secretaria de la Directora de la escuela sí la había visto hacerlo. El policía Espada testificó que en-trevistó a la secretaria de la Directora de la escuela y ésta negó que hubiera observado tal incidente.
Declaró el policía Espada que entrevistó a la señora Torres Mateo con motivo de la querella presentada y ésta le indicó que la señora Irizarry le había dicho “embustera” y “vieja ridicula”, mientras le manoteaba la cara frente a otros maestros. Expresó que durante la investigación en-trevistó a esos otros maestros señalados por la señora Torres Mateo que presenciaron el incidente, y éstos le indica-ron que no vieron nada. Sobre estos hechos afirmó haber entrevistado a la Sra. Marisol Burgos, secretaria de la Directora de la escuela y ésta le indicó que no había visto nada de lo que la señora Torres Mateo le había indicado que había ocurrido en la oficina de la Directora de la escuela.(10)
Concluida la prueba de cargo, la defensa presentó varios testigos. En primer lugar testificó la Sra. Marisol Burgos, quien declaró ser la secretaria de la Directora de la escuela *813John F. Kennedy. Expresó que su oficina es una antesala de la oficina de la Directora de la escuela. Indicó que el tablón de edictos en cuestión estaba ubicado al lado de su escritorio. Declaró que ella vio a la señora Torres Mateo remover un documento del tablón de edictos, que identificó como un recorte de periódico relacionado con la Asociación de Maestros, y colocó otro en su lugar. Además, expresó que la Directora de la escuela iba entrando a su oficina en ese momento. Ofreció una versión de los hechos distinta a la vertida por la señora Torres Mateo; declaró que le informó a la señora Irizarry que la señora Torres Mateo había re-movido su propaganda y que quien se alteró y manoteó con los papeles en la mano fue la señora Torres Mateo, diri-giéndose a la señora Irizarry. También negó que la señora Irizarry le hubiera dicho “embustera” y “vieja ridicula” a la señora Torres Mateo. Negó, además, que el policía Espada la hubiera entrevistado; que éste sólo le preguntó en su pre-sencia, en ocasión de acudir a la escuela John F. Kennedy para investigar sobre los hechos, si habían testigos de lo ocurrido, y que ella no contestó y continuó haciendo sus tareas.
Como segundo testigo declaró el Sr. Wilfredo Márquez Colón, quien expresó ser maestro de matemáticas en la escuela John F. Kennedy y representante alterno de la Fe-deración de Maestros. Éste declaró que el día de los hechos trató de subsanar un altercado que había entre la Sra. Liliana Irizarry y la Sra. Migdalia Torres Mateo, a el cual presenció cuando se bajó de su automóvil. Expresó no tener conocimiento de incidente alguno previo dentro de la es-cuela o en la oficina de la Directora.
El tercer testigo de defensa fue la Sra. Marta Leticia De Jesús Rosa, quien a la fecha de los hechos era Directora de la escuela John F. Kennedy. Ella declaró que escuchó una conversación fuera de su privado y en la parte de su oficina donde está ubicada su secretaria; la conversación era entre la señora Torres Mateo y la señora Irizarry, y se estaba *814sosteniendo en un tono de voz alto. Ante esto, procedió a apercibir a las personas implicadas sobre la disciplina que ha de observarse en un plantel escolar. Expresó no haber escuchado las palabras “embustera” y “vieja ridicula” en boca de ninguna de esas per sonas.(11)
Se estipuló la prueba de reputación que habría de ofre-cerse por parte de la acusada. Los testigos de defensa res-tantes se pusieron a la disposición del Ministerio Público para ser entrevistados, porque no iban a ser utilizados.
HH 1 — i
En nuestro ordenamiento la culpabilidad de una persona acusada de un delito tiene que ser demostrada con prueba suficiente en derecho y más allá de toda duda razonable. Esto responde a las garantías constitucionales, a la presunción de inocencia y a un debido proceso de ley.(12)
Es al Estado a quien le corresponde presentar evidencia suficiente y demostrar la culpabilidad del acusado más allá de toda duda razonable.(13) A los fines de condenar a un acusado, la prueba necesaria que vaya a ser ofrecida por el Ministerio Fiscal y admitida, además de suficiente, tiene que ser prueba satisfactoria, que produzca certeza o con-vicción moral en una conciencia exenta de preocupación.(14)
El Ministerio Fiscal no ha cumplido con el requisito de probar la culpabilidad de un acusado más allá de duda razonable, presentando prueba que meramente sea sufi-ciente; esto es, que verse sobre todos los elementos del de-lito imputado. Se le requiere, además, que la evidencia pre-*815sentada, además de sostener prima facie los elementos del delito, tiene que ser satisfactoria; es decir, que produzca certeza y convicción moral en una conciencia exenta de preocupación o en un ánimo no prevenido.(15)
La apreciación que hace un juzgador de la evidencia desfilada durante un proceso judicial criminal es una cues-tión mixta de hecho y de derecho. Por eso, el análisis que de la prueba presentada se realiza "pone en movimiento, además de la experiencia del juzgador, su conocimiento del Derecho para así llegar a una solución justa de la controversia”.(16) Es por ello que la determinación que rea-liza el juzgador de los hechos a nivel del foro de primera instancia, a los efectos de que la culpabilidad del imputado del delito ha quedado establecida más allá de duda razona-ble, es revisable en apelación “como cuestión de Derecho”.(17)
Es norma jurisprudencial reiterada que esa determina-ción de culpabilidad que hace el juzgador de los hechos a nivel de primera instancia, es merecedora de gran deferen-cia por parte del tribunal apelativo. El fundamento en el que se apoya la referida norma es obvio: dicho juzgador es quien, de ordinario, está en mejor posición para aquilatar la prueba testifical, ya que fue quien escuchó y vió declarar a los testigos.(18)
Este Tribunal ha expresado en reiteradas ocasiones que, de ordinario, no intervendremos con el veredicto condena-torio emitido por un jurado o el fallo de culpabilidad de un juez, en ausencia de pasión, prejuicio, parcialidad o error manifiesto en la apreciación que de la prueba fue realizada.(19)
*816Todo lo anteriormente expresado no significa que la de-terminación de culpabilidad realizada por el juzgador de los hechos constituye una barrera insalvable. Cuando surge prima facie de la prueba presentada los elementos del delito imputado, pero la apreciación de esa prueba se distancia de la realidad fáctica o es inherentemente impo-sible o increíble, entonces la intervención del tribunal ape-lativo es necesaria y procedente. Las determinaciones que hace el juzgador de los hechos no deben ser sustituidas por el criterio del foro apelativo, a menos que de la prueba admitida surja que no existe base suficiente que apoye tal determinación.(20)
¿Sostiene prima facie la prueba presentada por el Mi-nisterio Público y admitida por el Tribunal de Primera Ins-tancia los elementos del delito de alteración a la paz tipifi-cado en el inciso (a) del Art. 260 del Código Penal de Puerto Rico, supra? La contestación es en la afirmativa.
La prueba insuficiente es aquella que aún de ser creída por el juzgador de los hechos, no es suficiente para estable-cer los elementos necesarios de responsabilidad criminal. Si de la prueba de cargo presentada existe una “scintilla” de evidencia sobre todos los elementos del delito imputado, el Estado ha presentado un caso prima facie contra el acusado.(21) Del cuadro fáctico que exhibe el caso de autos se desprende claramente que el Estado presentó prueba que sostiene un caso prima facie contra la acusada por in-fringir el inciso (a) del Art. 260 del Código Penal, supra. Veamos.
Surge de la transcripción de la evidencia que los hechos de este caso constituyen un episodio entre varias contro-versias que se suscitaron entre la Sra. Liliana Irizarry y la Sra. Migdalia Torres Mateo, como consecuencia del proceso *817y etapa de la campaña entre la Asociación de Maestros y la Federación de Maestros para obtener la confianza de los maestros para representarlos en forma exclusiva frente al Departamento de Educación. De la prueba de cargo ofre-cida y admitida surge que la señora Irizarry mantenía e insistía en una actitud agresiva hacia la señora Torres Ma-teo, como consecuencia de esa controversia.
La Asociación de Maestros de Puerto Rico presentó ante el Tribunal de Primera Instancia, Sala Superior de San Juan, una demanda contra la Federación de Maestros y el Departamento de Educación en el cual, entre otras cosas, alegaba que tenía el derecho a utilizar el tablón de edictos de las escuelas. Ese tribunal dictaminó por escrito en forma desfavorable a la Asociación de Maestros. Ese era el documento al que se refirió la testigo de cargo, señora Torres Mateo, como el que ella había fijado copia en el tablón de edictos para el conocimiento e información de los maestros de esa escuela.
Somos del criterio de que de la prueba de cargo presen-tada surge que la señora Irizarry incurrió en conducta ha-blada y no hablada, constitutiva esta última de acciones y de gestos, de la cual se desprenden vituperios, ofensas y una actitud de provocación de su parte, dirigida esa con-ducta a perturbar la paz y tranquilidad de la señora Torres Mateo. El Estado sostuvo prima facie con su prueba que los actos y el lenguaje utilizados por la señora Irizarry expuso injustamente a la señora Torres Mateo al desprecio de las personas allí presentes. Esa prueba tiende a sostener que tal conducta tuvo el propósito de señalarla como una persona indigna y producir vergüenza y deshonra a una maes-tra de escuela, la señora Torres Mateo. Esa prueba fue pre-sentada para establecer que la paz y tranquilidad de la señora Torres Mateo, que se encontraba en gestiones gre-miales oficiales válidas y propias en una escuela, quedó perturbada cuando la sensación de seguridad y tranquili-dad que una persona razonable siente al realizar tal ges-*818tión al amparo de la ley es invadida. No es necesario que la prueba de cargo evidencie que la señora Torres Mateo re-accionó con violencia para sostener prima facie que se le perturbó la paz, bajo las presentes circunstancias.

No nos presenta duda alguna que la prueba de cargo sostiene prima facie que el lenguaje y las acciones observa-das por la señora Irizarry fueron ofensivas, hirientes e irri-tantes, a tal punto que pueden ocasionar que cualquier maestro de escuela de sensibilidad ordinaria hubiese sido capaz de reaccionar con violencia, de encontrarse que fue insultado, deshonrado y señalado como indigno al realizar una gestión oficial como representante gremial, con derecho a estar en el sitio donde le fue perturbada su paz y tranquilidad.

La prueba de cargo tiende a sostener que la señora Torres Mateo se encontraba en un estado de paz y tranquili-dad hasta el momento cuando es requerida y entra en la oficina de la Directora de la escuela, donde es objeto y víc-tima de las acciones y el lenguaje de la señora Irizarry. El primer error señalado no fue cometido.
¿Sostiene la prueba de cargo presentada la culpabilidad de la acusada más allá de duda razonable por la comisión del delito de alteración a la paz tipificado en el inciso (a) del Art. 260 del Código Penal, supra? La contestación es en la afirmativa.
La insuficiencia de la prueba es algo muy distinto a la prueba conflictiva o contradictoria. Cuando se presenta prueba de todos los elementos esenciales del delito y tal prueba es contradicha, realmente no se trata de un caso de prueba que no es suficiente para imponer responsabilidad criminal, por no establecer prima facie la presencia de to-dos los elementos del delito. Estando establecido prima fa-cie por el Estado el delito imputado y presentada prueba *819que la contradice, el llamado a resolver tal conflicto es el juzgador de los hechos.(22)
En el caso de autos fue presentado el testimonio de la señora Torres Mateo como prueba de cargo que sostiene prima facie, como hemos expuesto previamente, la comi-sión del delito de alteración a la paz tipificado en el inciso (a) del Art. 260 del Código Penal, supra. La defensa pre-sentó prueba testifical que la contradice; incluso el testi-monio de la Sra. Marisol Burgos contiene una versión to-talmente distinta a la ofrecida por la señora Torres Mateo. El Tribunal de Primera Instancia le impartió credibilidad a la prueba de cargo al dirimir el conflicto de la prueba ofre-cida por las partes y admitida como evidencia. Entendemos que no incurrió el Tribunal de Primera Instancia en error manifiesto en la apreciación de la prueba, ni mucho menos actuó con pasión, prejuicio o parcialidad. Entiendo que ac-tuó correctamente al encontrar que la prueba de cargo de-mostró más allá de duda razonable la comisión del delito tipificado en el inciso (a) del Art. 260 del Código Penal, supra. Veamos.
Hemos expresado, en reiteradas ocasiones, que no inter-vendremos con un fallo inculpatorio emitido por un juez del Tribunal de Primera Instancia en ausencia de pasión, pre-juicio, parcialidad o error manifiesto en la apreciación de la prueba presentada y admitida. La responsabilidad de de-mostrar que es procedente, como cuestión de derecho, la intervención con el fallo emitido a nivel del Tribunal de Primera Instancia recae sobre el apelante ante el Tribunal de Circuito de Apelaciones y posteriormente ante este Tribunal, de ser necesario.(23)
La señora Burgos ofreció un testimonio que contradecía el vertido por la Sra. Migdalia Torres Mateo sobre lo ocu-rrido el día de los hechos y el vertido por el policía Félix Espada sobre sus hallazgos durante la investigación que *820realizara como consecuencia de la querella presentada por la señora Torres Mateo. La Directora de la escuela, Sra. Marta Leticia De Jesús Rosa, testificó que no vio nada de lo relatado por la testigo de cargo, Sra. Migdalia Torres Mateo, y por la testigo de defensa, Sra. Marisol Burgos, su secretaria.
De la prueba desfilada y admitida surge que las perso-nas que la señora Torres Mateo informó que habían pre-senciado el incidente eran compañeros de trabajo de la Sra. Liliana Irizarry, maestros todos de la escuela John F. Kennedy. Esas son las personas que el policía Espada tes-tificó que entrevistó y resultaron “ciegos y sordos”.
Establecido por el Estado en el caso de autos un caso prima facie de alteración a la paz, no encontramos que la apreciación de la prueba realizada por el Tribunal de Pri-mera Instancia se distancie de la realidad fáctica o que la versión de los testigos de cargo sea inherentemente impo-sible o increíble. Concluimos que el apelante ante el Tribunal de Circuito de Apelaciones, y aquí peticionario, no ha colocado a este Tribunal en posición de intervenir con la apreciación de la prueba realizada por el Tribunal de Pri-mera Instancia a base de excepción y como cuestión de derecho, al principio general que el juzgador de hechos es quien de ordinario, está en mejor posición para aquilatar la prueba testifical, ya que fue quien escuchó y vio declarar a los testigos.
Concluimos que la prueba de cargo desfilada y admitida no sólo es suficiente como cuestión de derecho, sino que sostiene más allá de duda razonable que la acusada, aquí peticionaria, incurrió en actos y conducta agresiva e hizo uso de lenguaje ofensivo y palabras que eran hirientes e irritantes, y en conjunto constituían una provocación y una afrenta a la honra y dignidad de la señora Torres Mateo como maestra, en frente de otras personas, maestros la mayoría de ellos, que le causó un sentido de grave alarma y una reacción defensiva, constitutiva de retirarse del lu-*821gar y acudir al Cuartel de la Policía. Esa prueba de cargo ofrecida y admitida fue satisfactoria, que produce en un ánimo no prevenido y en una conciencia exenta de preocu-pación la certeza y convicción moral necesaria para con-cluir en la forma y manera que lo hizo el Tribunal de Pri-mera Instancia.
No compartimos el criterio de la Mayoría, en cuanto a que de la transcripción de la prueba surge que la determi-nación del foro de primera instancia estuvo apoyada sólo sobre las expresiones “embustera” y “vieja ridicula” para concluir sobre la comisión del delito de alteración a la paz, más allá de duda razonable. El tercer error señalado no fue cometido.
HH h — I f — (
¿Tenía que atender el Tribunal de Circuito de Apelacio-nes el segundo error que le fue señalado, a los efectos de que el pliego acusatorio no imputaba el delito tipificado en el inciso (a) del Art. 260 del Código Penal, supra, en forma separada de los demás errores también señalados? La con-testación es en la afirmativa.
El desfile y la admisión de prueba de cargo suficiente para establecer prima facie los elementos de un delito, se-gún tipificado en nuestro Código Penal, y satisfactoria, como cuestión de hecho y de derecho, para sostener la co-misión de tal delito, no subsana los defectos sustanciales de un pliego acusatorio insuficiente, que no imputa todos los elementos del delito según tipificado, una vez es pro-nunciada culpable y declarada convicta la persona acusada de tal delito y de emitida la sentencia condenatoria.
La Regla 196 de Procedimiento Crimina(24) y las Reglas 26 y 28 del Reglamento del Tribunal de Circuito de Apela-ciones*822(25) no disponen de requisito alguno dirigido al ape-lante ante el Tribunal de Circuito de Apelaciones para in-cluir junto con su escrito de apelación ni su alegato copia de documento alguno de los autos originales del Tribunal de Primera Instancia.
Cuando es señalado ante el Tribunal de Circuito de Ape-laciones un error en un recurso de apelación criminal como el presente, o sea, constitutivo de que el Tribunal de Pri-mera Instancia incidió al considerar y resolver que la de-nuncia formulada ante sí imputa delito, el primero tiene la obligación de considerar, atender y resolver lo planteado por el apelante, por ser el recurso de apelación compulsorio y obligatorio para ese Tribunal.(26)
Para el Tribunal de Circuito de Apelaciones poder cum-plir con tal cometido, la Regla 199 de Procedimiento Criminal(27) dispone lo siguiente:
Salvo lo que más adelante se dispone, las apelaciones se ventilarán con vista de los documentos originales que obren en autos y de la exposición o transcripción de la prueba oral, los que constituirán el expediente de apelación. (Enfasis suplido.)
La Regla 203 de Procedimiento Criminal(28) dispone, a esos efectos, lo siguiente:
Después de haberse presentado el escrito de apelación, y dentro de los términos prescritos en la Regla 210, el secretario del tribunal apelado remitirá al Tribunal de Circuito de Ape-laciones todos los documentos originales del proceso objeto de la apelación, excepto aquellos cuya omisión se hubiere conve-nido por las partes mediante estipulación escrita unida a los autos. El secretario del tribunal apelado unirá a dichos docu-mentos una certificación que los identifique adecuadamente. (Enfasis suplido.)
*823Añade la Regla 205 de Procedimiento Criminal,(29) en lo pertinente, lo siguiente:
Los escritos y documentos originales se unirán en uno o más volúmenes y las páginas se numerarán consecutivamente. Se preparará un índice completo independientemente o como parte de la certificación de identificación a que se refiere la Regla 203.
La Regla 206 de Procedimiento Crimina(30) expresa so-bre el tema lo siguiente:
No será necesaria la aprobación del expediente de apelación por el tribunal apelado. Pero si surgiere alguna discrepancia respecto a si el expediente refleja fielmente lo ocurrido en el tribunal apelado, la cuestión se someterá a dicho tribunal, el cual resolverá la controversia y conformará el expediente a la verdad. Si por error o accidente se omitiere o se relacionare equivocadamente alguna porción del expediente, de importan-cia para cualquiera de las partes, éstas mediante estipulación, o el tribunal apelado, antes o después de enviarse el expe-diente al Tribunal de Circuito de Apelaciones, o el propio Tribunal de Circuito de Apelaciones, a solicitud de parte o a ins-tancia propia, podrá ordenar que se cubra la omisión o que se corrija la aserción errónea y si fuera necesario que se certifi-que o se envíe por el secretario del tribunal apelado un expe-diente suplementario. Cualquier otra cuestión relacionada con el contenido y la forma del expediente deberá plantearse al Tribunal de Circuito de Apelaciones. (Énfasis suplido.)
Por último, la Regla 210 de Procedimiento Criminal(31) dispone lo siguiente:
El expediente de apelación provisto en las Reglas 199, 203, 205, 206 y 207 deberá archivarse en el Tribunal de Circuito de Apelaciones dentro de los treinta (30) días a partir de la fecha de la presentación del escrito de apelación, excepto que cuando hubiere más de una apelación interpuesta contra la sentencia por dos o más acusados apelantes, el tribunal apelado podrá fijar el término para dicho archivo, que en ningún caso será *824menor del término antes expresado. En todos los casos, el tribunal apelado, en el ejercicio de su discreción, con o sin moción o notificación al efecto, podrá prorrogar el término para el ar-chivo del expediente de apelación por un período no mayor de sesenta (60) días adicionales. Cualquier prórroga ulterior sólo podrá concederse por causa justificada, la cual se hará constar en la orden concediendo la prórroga. Copia de esa orden de-berá ser notificada al Tribunal de Circuito de Apelaciones. (Énfasis suplido.)
El Tribunal de Circuito de Apelaciones estaba en la obli-gación de atender y resolver el segundo error señalado por el apelante, a los efectos de que el Tribunal de Primera Instancia incidió al resolver que la denuncia imputaba de-lito, con vista de los documentos originales que obran en autos, y que junto a la transcripción de la prueba oral rea-lizada constituyen el expediente de apelación ante el Tribunal de Circuito de Apelaciones. De no haberse remitido por el Tribunal de Primera Instancia los autos originales, a tenor con lo dispuesto en las Reglas 203 y 210 de Procedi-miento Criminal, supra, el Tribunal de Circuito de Apela-ciones estaba obligado a ordenarle al Tribunal de Primera Instancia tal remisión y estaba impedido de disponer final-mente del recurso ante sí, por no estar perfeccionado el recurso cuando dispuso de él, pues no estaba en posición de atender y resolver el segundo error señalado.(32)
La Regla 64(a) de Procedimiento Criminal, supra, dis-pone lo siguiente:
La moción para desestimar la acusación o la denuncia, o cualquier cargo de las mismas sólo podrá basarse en uno o más de los siguientes fundamentos:
(a) Que la acusación o denuncia no imputa un delito.
Este fundamento de desestimación implica que, admi-*825tido como cierto lo alegado en el pliego acusatorio (denun-cia o acusación) no se configura o satisface tipo penal al-guno bajo los estatutos penales vigentes en Puerto Rico. Aunque no tiene que tratarse del mismo delito invocado en la acusación, si el tribunal estima que la acusación imputa un delito distinto al pretendido por el Ministerio Público hay que tener en cuenta la relación entre el delito preten-dido por el fiscal y el delito que a juicio del tribunal se imputa en la acusación. Si se trata de delito distinto, no incluido en el que se pretendía imputar, puede surgir un problema de prescripción o de que no se determinó causa probable para el arresto o para acusar por el delito co-rrecto, lo que constituyen causas independientes de desestimación.(33)
Al evaluar la moción de desestimación por este funda-mento, el tribunal ha de tomar en cuenta el principio de legalidad establecido en el Art. 8 del Código Penal de Puerto Rico,(34) que dispone lo siguiente:
No se instará acción penal contra persona alguna por un hecho que no esté expresamente definido por la ley como de-lito, ni se impondrán penas o medidas de seguridad que la ley no hubiere previamente establecido.
No se podrán crear por analogía delitos, penas, ni medidas de seguridad.
El tribunal debe considerar el principio de interpreta-ción restrictiva de la ley penal, en el sentido de que al considerar los hechos imputados en la acusación, junto con la ley penal que define el delito imputado, las dudas que permanecen sobre si se satisface o no el tipo penal después de considerar las normas de interpretación de estatutos, deben ser resueltas a favor del acusado. Aunque este prin-cipio de interpretación restrictiva de la ley penal favorece al acusado en cuanto al alcance de ese tipo de estatuto, que *826define un delito, debe tenerse presente que no exige que a las palabras de un estatuto de esa naturaleza debe impar-tírsele su significado más limitado o que deba hacerse caso omiso de la evidente intención del legislador.(35)
La moción de desestimación basada en que el pliego acusatorio no imputa delito es privilegiada, en el sentido de que puede presentarse en cualquier momento, en con-formidad con lo dispuesto en la Regla 63 de Procedimiento Criminal.(36) Sin embargo, si se trata de un defecto subsa-nable puede ser corregido mediante enmienda al pliego acusatorio. Puede enmendarse una acusación o denuncia para corregir un defecto de insuficiencia.(37)
Si la acusación o la denuncia adolecieren de algún de-fecto u omisión sustancial, el tribunal en el cual se venti-lare originalmente el proceso podrá permitir, en cualquier momento antes de la convicción o absolución del acusado, las enmiendas necesarias para subsanarlo. Si se tratare de una acusación, el acusado tendrá derecho a que se le cele-bre nuevamente el acto de lectura de la acusación. Si se tratare de una denuncia, el acusado tendrá derecho a que el juicio se celebre después de los cinco días siguientes a aquel en que se hiciere la enmienda.(38)
A diferencia del defecto de forma, el defecto sustancial es el que perjudica los derechos sustanciales del acusado, bien porque le impide preparar adecuadamente su defensa o porque, sencillamente, tiene el defecto de insuficiencia de la acusación o denuncia.(39) La norma de enmienda al pliego acusatorio para subsanar el defecto sustancial esta-blecida en la Regla 38(b) de Procedimiento Criminal(40) es de gran liberalidad. Se permiten las enmiendas para corre-*827gir el defecto sustancial en cualquier momento antes de la convicción o absolución del acusado. La norma de en-mienda para corregir un defecto de forma establecida en la Regla 38(a) de Procedimiento Crimina(41) es más liberal sólo en cuanto establece que las enmiendas son permisi-bles en cualquier etapa y que el fallo o veredicto subsana tácitamente todo defecto de forma en el pliego acusatorio. No obstante, las enmiendas al pliego acusatorio se permi-ten antes del fallo o veredicto, lo mismo para el defecto de forma que para el defecto sustancial. La diferencia consiste en que en el caso del defecto sustancial, el acusado tiene derecho a una nueva oportunidad de enfrentarse al pliego acusatorio para la alegación correspondiente, y tiempo adi-cional para preparar su defensa.(42)
El defecto de insuficiencia significa que el pliego acus-atorio no imputa delito alguno tipificado bajo las leyes pe-nales de Puerto Rico. El defecto de insuficiencia es causa para la desestimación de la acusación o denuncia.(43) No obstante, la Regla 66 de Procedimiento Criminal(44) per-mite y exige al Tribunal de Primera Instancia practicar la enmienda de un pliego acusatorio que padece de un defecto sustancial que pueda subsanarse mediante la misma antes de la convicción o absolución del acusado.(45)
El acusado no puede ser válidamente sentenciado si la acusación no imputa delito. Si la enmienda al pliego acus-atorio que padece de defecto sustancial, por no imputar delito alguno, no se hace antes del fallo o veredicto, la des-estimación será sin perjuicio de que el fiscal inicie un nuevo proceso bajo un nuevo pliego acusatorio sin defecto de suficiencia.(46) Una desestimación de la acusación por *828un fundamento de derecho ajeno a una determinación de inocencia y absolución, como la solicitada ante el Tribunal de Primera Instancia en este caso, no impide ulteriores procedimientos, en ese tribunal o en revisión, bajo la cláu-sula constitucional de doble exposición. No obstante, si el defecto que provoca la desestimación es insubsanable, como lo sería el de prescripción del delito, entonces habría un impedimento para un nuevo proceso.(47)
IV
Por los fundamentos antes expuestos, hubiéramos con-firmado la sentencia recurrida, emitida por el Tribunal de Circuito de Apelaciones, que, a su vez, confirmó el fallo de culpabilidad emitido por el Tribunal de Primera Instancia contra la acusada, en cuanto a su determinación de que la prueba de cargo era suficiente y satisfactoria para concluir de esa forma. No obstante, devolveríamos este caso al foro intermedio apelativo para que, una vez remitido los autos originales por el Tribunal de Primera Instancia, resolviera el segundo señalamiento de error levantado por la parte apelante, a los efectos de que la denuncia presentada por alteración a la paz no imputa tipo de delito alguno.

 33 L.P.R.A. sec. 4521(a).


 Señalamiento de errores:
“Erró el Honorable Tribunal al confirmar la determinación de no ha lugar a la moción de absolución perentoria oportunamente solicitada por la peticionaria.
“Erró el Honorable Tribunal al confirmar que la denuncia tal cual redactada imputa la comisión de delito.
“Erró el Honorable Tribunal al ni [sic] intervenir en la apreciación de la prueba testifical vertida durante el transcurso de la vista aún existiendo los elementos de excepción que le facultaban para ello y en su consecuencia resolver que:
“1. se establecieron los elementos del delito;
“2. mereció credibilidad el testimonio contradictorio de la testigo Migdalia Torres Mateo;
“3. no darle peso alguno al testimonio de los testigos de defensa presentados;
“4. validar la determinación de que no se estableció duda razonable en el trans-curso de la vista;
“5. al validar la determinación de que la prueba presentada por el Ministerio Público fue suficiente para rebatir la presunción de inocencia.” Petición de certiorari, págs. 6-7.


 34 L.P.R.A. Ap. II.


 D. Nevares-Muñiz, Código Penal de Puerto Rico Revisado y Comentado, 10ma ed., Instituto para el Desarrollo del Derecho, 2001, pág. 500; Chaplinsky v. New Hampshine, 315 U.S. 568 (1942), según citado en Pueblo v. Caro González, 110 D.P.R. 518, 525 (1980).


 Nevares-Muñiz, op. cit.\ Pueblo v. Ortiz Díaz, 123 D.P.R. 865 (1989); Pueblo v. Caro González, supra, pág. 525.


 Nevares-Muñiz, op. cit.; El Pueblo v. Ways, 29 D.P.R. 334, 337 (1921).


 Pueblo v. De León Martínez, 132 D.P.R. 746, 767 (1993).


 Pueblo v. Caro González, supra, pág. 530.


 3 L.P.R.A. see. 1451 et seq.


 Del testimonio que vertió el policía Espada ante el Tribunal de Primera Instancia sobre su investigación no nos presenta duda alguna que actuó correcta y razonablemente al presentar la denuncia por alteración a la paz contra la Sra. Lilina Irizarry y no contra la Sra. Migdalia Torres Mateo. De la prueba recopilada por éste surge la “scintilla” de evidencia necesaria para determinar causa probable para arresto contra la señora Irizarry por la comisión del delito de alteración a la paz.


 De su testimonio no surge que haya visto que la señora Torres Mateo hu-biera removido la propaganda de la Asociación de Maestros que había fijado en el tablón de edictos, tal y como lo declaró su secretaria, Sra. Marisol Burgos.


 Pueblo v. De León Martínez, supra.


 Pueblo v. Rosaly Soto, 128 D.P.R. 729 (1991).


 Pueblo v. Carrasquillo Carrasquilla, 102 D.P.R. 545 (1974).


 Pueblo v. Rivero, Lugo y Almodóvar, 121 D.P.R. 454 (1988).


 Pueblo v. Carrasquillo Carrasquilla, supra, pág. 552.


 íd.


 Pueblo v. Maisonave Rodríguez, 129 D.P.R. 49 (1991).


 Pueblo v. Rivero, Lugo y Almodóvar, supra; Pueblo v. Borrero Robles, 113 D.P.R. 387 (1982); Pueblo v. Millán Meléndez, 110 D.P.R. 171 (1980); Pueblo v. López Pérez, 106 D.P.R. 584 (1977).


 Pueblo v. Acevedo Estrada, 150 D.P.R. 84 (2000).


 E.L. Chiesa Aponte, Derecho procesal penal de Puerto Rico y Estados Unidos, Bogotá, Ed. Forum, 1995, Vol. II, pág. 304; Pueblo v. Rivero, Lugo y Almodóvar, supra.


 Chiesa Aponte, op. cit., págs. 304-307.


 Pueblo v. Rivero, Lugo y Almodóvar, supra.


 34 L.P.R.A. Ap. II.


 4 L.P.R.A. Ap. XXII-A.


 Véase Exposición de Motivos de la Ley de la Judicatura de Puerto Rico de 1994 (1994 (Parte III) Leyes de Puerto Rico 2800); Regla 193 de Procedimiento Criminal, 34 L.PR.A. Ap. II.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 En Hernández v. San Lorenzo Const., 153 D.P.R. 405 (2001), expresamos en un caso civil que el Tribunal de Circuito de Apelaciones incumple con su función revisora, cuando no permite el perfeccionamiento de un recurso en conformidad con el ordenamiento jurídico vigente. La culminación del trámite de perfeccionamiento del recurso es necesario e indispensable para su disposición final por el Tribunal de Circuito de Apelaciones.


 Chiesa Aponte, op. cit., Vol. III, pág. 159.


 33 L.P.R.A. see. 3031.


 Chiesa Aponte, op. cit., Vol. III, pág. 160; Pueblo v. Hernández Colón, 118 D.P.R. 891, 903 (1987).


 34 L.P.R.A. Ap. II.


 Chiesa Aponte, op. cit., Vol. III, pág. 160.


 íd., pág. 120.


 íd.


 34 L.P.R.A. Ap. II.


 34 L.P.R.A. Ap. II.


 Chiesa Aponte, op. cit., Vol. III, pág. 120.


 íd., pág. 121.


 34 L.P.R.A. Ap. II, R. 66.


 Chiesa Aponte, op. cit, Vol. III, pág. 121.


 íd.; Regla 67 de Procedimiento Criminal, 34 L.P.R.A. Ap. III.


 Chiesa Aponte, op. cit, Vol. II, pág. 265.